Citation Nr: 1145028	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for scars of the left forearm.

2.  Entitlement to service connection for a left arm disorder (claimed as pain and numbness of the left forearm, hand and elbow).

3.  Entitlement to service connection for a right arm disorder (claimed as pain and numbness of the right forearm and hand).

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a lumbar spine disorder, to include an arthritic condition thereof.

6.  Entitlement to service connection for a lung or respiratory disorder.

7.  Entitlement to service connection for a groin condition, to include elephantitis of the scrotum and a skin condition (claimed as jock itch) of the groin.

8.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

The Veteran and his girlfriend testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.


The issues of service connection for cervical spine and eye disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for bilateral arm, right shoulder, lumbar spine, lung/respiratory, and groin disorders, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Examinations associated with the Veteran's enlistment, performed in March 1973 and January 1974, did not demonstrate any scarring of the left arm.

2.  The service treatment records document a healed left elbow wound in September 1974 and scarring of the left elbow/forearm was noted on a February 1975 examination.

3.  The Veteran has competently and credibly stated that he currently has left forearm scarring.


CONCLUSION OF LAW

The criteria establishing service connection for scars of the left forearm have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for scars of the left forearm, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

On appeal, the Veteran testified during his May 2011 hearing that his left forearm scarring was the result of sifting concrete during military service.  Specifically, he  stated that for a period of approximately 8 months during military service, he was forced to break up bags of concrete and then sift it.  This work was done in an enclosed area without the benefit of any breathing or mouth protection.  He stated that the scarring on his arm was from the concrete dust hydrating on his skin and peeling off.  

The Veteran's March 1973 enlistment examination shows no left forearm scarring.  No changes were noted on that examination at enlistment in January 1974.  In September 1974, the Veteran returned for a follow-up appointment at which time he was shown to have a healed wound on his left elbow.  In February 1975, the Veteran was again physically examined at which time his left arm was normal, though it was noted that the Veteran had a left elbow scar.  

The Veteran has stated that he still has a scar on his left forearm since military service.  The Board finds the Veteran competent to make such statement, as a scar is observable to a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, he is found to be credible as to this assertion, particularly in light of the noted left elbow scar during military service.  Again, no abnormalities of the left elbow were shown upon enlistment, and residual scarring appears to have occurred in September 1974 as a result of the healed wound noted at that time.  Moreover, a residual scar of the left forearm was specifically noted on the February 1975 examination.  

Accordingly, as the Veteran was presumed sound on entrance into military service as no scarring was noted at that time, see 38 U.S.C.A. § 1111 (West 2002).  As the Veteran's scar on his left elbow/forearm was noted during military service, the Board finds that service connection for scars of the left forearm is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for scars of the left forearm is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Regarding the remaining issues on appeal, additional development is required before adjudication may proceed, as will be discussed below.

The Veteran testified at his May 2011 hearing that two separate incidents occurred during military service that led to his claimed disorders.  First, he testified that during military service he was in a jeep with 3 other servicemembers, one of whom was rocking the vehicle.  The jeep rolled as a result of the servicemember's rocking of the vehicle.  The Veteran stated that he injured his right shoulder, right arm, and lumbar spine in that accident.  He reportedly spent approximately a month in a hospital and had a cast on his arm.  The service treatment records do not reflect any such automobile accident. 

In order to verify this accident, the Veteran submitted a buddy statement from one of the servicemembers involved in the accident, G.O., who has not been confirmed by VA as having ever served in the United States Armed Services as of the writing of this decision.

The Veteran, and G.O., both stated that the Veteran was treated for his injuries from the accident at Oak Knoll Naval Hospital in 1974 or 1975.  No attempts to obtain those records have been made.  

The second incident described by the Veteran at the May 2011 hearing involving injury to his left arm.  Specifically, he testified to hitting an exposed pipe while swimming, resulting in his left arm disorder.  No such accident is documented in the Veteran's service treatment records.  

Regardless of those claimed incidents above, the Veteran stated that he has been treated during military service at Oak Knoll Naval Hospital-which has since been destroyed-Moffett Field Hospital, Hilo Hospital in Hawaii, and El Camino Hospital in Mountain View, California.  No attempts to obtain those documents have been made, and on remand, such attempts should be made and any obtained documents associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

Additionally, the Veteran stated that B.R., the individual who rocked the jeep and caused it to roll over, later sued he and his family with regard to the accident.  The basis for any lawsuit appears somewhat unclear, as the Veteran has stated that he was a passenger and not driving.  In any event, he indicated that his father was the owner of the jeep involved in the accident and that restitution was sought through his father's insurance company.  As evidence of a lawsuit would help to verify the in-service motor vehicle accident, the Veteran should be contacted to elicit information regarding any lawsuit filed against him or his family regarding his claimed auto accident.  He should be asked to obtain and furnish any information verifying the lawsuit, as well as any other related documents.  

The Veteran further testified that he saw a VA doctor, Dr. Prior (or Pryor) at the Palo Alto VA Medical Center after military service.  The Board notes that all records from Palo Alto available from 1976 through 1987 have been associated with the claims file.  However, during his hearing, the Veteran stated that he again sought treatment with VA approximately 4 years ago, and those records do not appear in the claims file.  

Additionally, the Veteran's private treatment from 1981 through 2005 have been associated with the claims file, though any treatment more recent than 2005 has not been identified.  

On remand, more information as to any treatment for the Veteran's claimed conditions since 2005 should be elicited from him and attempts to obtain any identified documents should be made.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Furthermore, the Board finds that VA examinations should be afforded with respect to the claimed bilateral arm, groin and respiratory/lung disorders.  First, the Veteran has stated during his hearing in May 2011 that he injured his arms in two separate incidents, as noted above.  While no documentation of either incident is shown in the service treatment records, the Board does note that in September 1974 the Veteran had dressing changes for his right wrist and left elbow, at which time ace wraps were applied to those areas.  Approximately two weeks later, he had a follow-up appointment, at which time it was noted that he had a healed wound on his left elbow and had a status post right wrist fracture, which was expected to gradually improve.  In a February 1975 examination, the Veteran's arms were noted as normal, though scarring of the left elbow-which the Board has granted service connection for above-and right wrist were noted at that time.  On the report of medical history taken during that examination, the Veteran reported operations of his right arm and leg and left elbow, which the doctor noted were "not considered disabling."  

As the Veteran is currently claiming pain and numbness in his bilateral arms, and as the service treatment evidence documented above reflects relevant complaints, the Board finds that a VA examination should be afforded the Veteran for his claimed bilateral arm disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Also, the Veteran stated during his hearing that he had a swollen scrotum and jock itch as a result of military service.  In this regard, the service treatment records demonstrate swollen lymph nodes in the groin area in October 1975.  Accordingly, the Board finds that a VA examination should be afforded for the claimed groin condition on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Duenas, supra.

Lastly, the Veteran testified that he has a lung or respiratory condition as a result of inhaling concrete during military service.  Specifically, he indicated that for 8 months of his military service, he was assigned-with another servicemember-to break up bags of concrete and then sift it in an enclosed building.  The Veteran stated that he was not given any breathing or mouth protection during the sifting assignment and that he could only cover his mouth and nose with his t-shirt.  

The Veteran's service treatment records are void of any complaints of a respiratory or lung condition during service, though he was noted on entry into service as having had childhood asthma, which he continually noted as being a past medical problem throughout service.  The Veteran's asthma was noted as "not considered disabling" on enlistment, and thus he is due the presumption of soundness on entry as to any respiratory/lung condition.  See 38 U.S.C.A. § 1111 (West 2002).  Consequently, the Board finds that he should be afforded a VA examination as to his claimed respiratory/lung condition on remand, in order to determine whether any present respiratory/lung condition is related to military service, to include sifting concrete.  See 38 C.F.R. § 3.159(c)(4); See 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Duenas, supra.

Finally, the Board notes that as a grant of any of these remanded claims would affect the outcome of the Veteran's claim for TDIU in this case, that claim of TDIU is inextricably intertwined with the above remanded claims.  As such is inextricably intertwined and adjudication of that issue would be premature at that time, the Board finds that the Veteran's claim for TDIU must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the Oak Knoll Naval Hospital and Moffett Field Hospital from 1974 through 1976, during the Veteran's period of service, and associate those records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any treatment records from the Hilo Hospital in Hawaii and El Camino Hospital in Mountain View, California since 1974, and associate those records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Request that the Veteran provide any relevant documents related to the noted lawsuit brought by B.R. against the Veteran or his family regarding the jeep accident in service.  Any documents submitted should be associated with the claims file.  Moreover, if information received from the Veteran indicates that the lawsuit was filed in a federal court, then through appropriate channels acquire such documents, to the extent possible, as such records would be in VA's constructive possession.  

4.  Ask the Veteran to identify any private or VA treatment that he may have had for his claimed disorders since January 2005 and which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination in order to determine whether the claimed bilateral arm conditions are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any bilateral arm conditions found, to include any arthritic condition thereof.  The examiner should then opine whether any bilateral arm conditions found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service, to include the noted September 1974 injuries and February 1975 notations of operations, though such operations are unconfirmed by any other military records.  The examiner should discuss any treatment, or lack thereof, for these conditions following discharge from military service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to determine whether the claimed groin condition is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any groin condition found, to include any elephantitis of the scrotum or skin condition thereof.  The examiner should then opine whether any groin condition found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or is medically related to active service, to include the noted lymph node swelling of the groin in October 1975.  The examiner should discuss any treatment, or lack thereof, for this condition following discharge from military service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA respiratory examination in order to determine whether the claimed respiratory/lung condition is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any respiratory/lung condition found.  The examiner should then opine whether any respiratory/lung condition more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or is medically related to active service, to include sifting concrete during military service without any mouth or breathing protection.  

The examiner is to accept as conclusive fact that the Veteran was sound on entrance into service with regards to his lungs and respiratory systems, as such a history of shortness of breath and childhood asthma noted on the March 1973 enlistment examination are shown to be "not considered disabling."

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for left arm, right arm, right shoulder, lumbar spine, lung/respiratory, and groin disorders, as well as entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


